—Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered March 21, 1997, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. The motion court properly concluded that the search of the cigarette box was proper as incident to the lawful arrest since it was conducted immediately after defendant’s arrest at a time when the property had not been reduced to the exclusive control of the police (see, People v Wylie, 244 AD2d 247, lv denied 91 NY2d 946; see also, People v De Santis, 46 NY2d 82, cert denied 443 US 912). Contrary to defendant’s arguments, the record reveals that the officer had a reasonable fear for his safety and that exigent circumstances remained at the time the box was searched (see, People v Smith, 59 NY2d 454, 458-459; People v Wylie, supra). Concur — Williams, J. P., Tom, Saxe and Friedman, JJ.